Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered; wherein:
claims 1 – 4, 6, 8 – 10, 13, 19 – 26 have been amended;
new claims 27 and 28 are added; 
claim 18 has been canceled; and
claims 5, 7, 11, 12, 14, and 17 were previously canceled.

DETAILED ACTION
Claims 1 – 4, 6, 8 – 10, 13, and 19 – 28 remain pending and have been examined.

Response to Amendment
Claim objections for claims 1 – 4, 6, 8 – 10, 13, and 18 – 26 are withdrawn in view of Applicant’s amendments.
Response to Arguments
Applicant’s arguments dated 07/08/2022 with respect to claims 1, 9, 13, and 22 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments. See KOTANI et al. (Pub. No. US 2015/0113520 A1; IDS filed on 12/09/2020), art being made of record.

Claim Objections
Claims 9, 10, 20, 21, 27, and 28 are objected to because of the following informalities:  
Claim 9
	Lines 18 – 19; change “one or more controllers” to --one or more ECUs--; and remove “included in the group of controllers in the remote network”.
Claims 10, 20, and 21
	These claims are dependent claims of claim 9; therefore, they inherit the issues of claim 9.
Claim 27
	Last two lines; change “one or more controllers” to --one or more ECUs--; and remove “included in the group of controllers in the remote network”.
Claim 28
	The claim is a dependent claim of claim 27; therefore, it inherits the issues of claim 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 10, 22, and 26 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOTANI et al. (Pub. No. US 2015/0113520 A1; hereinafter Kotani; IDS filed on 12/09/2020.) 

Claim 1
Kotani teaches a server comprising: 
a memory storing instructions; and
a processor coupled to the memory (Kotani; Fig. 2 & 17, [0142] The update server 22 includes a CPU (Central Processing Unit) 401, a memory 402…; [0046] In FIG. 2, an update system 20 includes an automobile 21 and an update server 22. The automobile 21 includes in-vehicle equipment 23 (remote network) and an ECU 24A, an ECU 24B, and an ECU 24C…), the processor configured to execute the instructions to:
receive context information from a remote network of a vehicle (Kotani; Figs. 2 & 3, [0053] First, the update server 22 transmits to the automobile 21 the request to acquire the configuration information of the ECU 24 (S101). The automobile 21, when receiving the request to acquire the configuration information, collects the configuration information (context information) from each ECU 24 and transmits to the update server 22 the collected configuration information (S102)…; [0047] The in-vehicle equipment 23 (remote network) is equipment which allows for information communications with the update server 22 via a network… The in-vehicle equipment 23 further collects configuration information that indicates a state of software operating at each ECU, and transmits the configuration information to the update server 22…), wherein the context information comprises compatibility of a plurality of electronic control units (ECUs) in the remote network of the vehicle, and the compatibility of the plurality of ECUs indicates whether each ECU is compatible individually with an update (Kotani; Figs. 2 & 3, [0053] …The update server 22, when receiving the configuration information, decides whether or not the software may be updated on the basis of the received configuration information. When deciding that the software may be updated, the update server 22 selects the update software and calculates the white list in which values of the configuration information of each unit of software are stored when applying the selected software has succeeded. Then, the update server 22 transmits the selected update software to the automobile 21 (S103)…; [0049] …The update server 22 grasps a state of each ECU 24 of the automobile 21 on the basis of the received configuration information and selects the most appropriate update software…), the configuration information of each ECU is used to select its software update [Wingdings font/0xE0] the configuration information indicates compatibility with an update;
formulate a policy for governing a first update for one or more ECUs of the plurality of ECUs based on the context information from the remote network of the vehicle, wherein the policy comprises an installation policy (Kotani; Fig. 2, [0049] …The update server 22 grasps a state of each ECU 24 of the automobile 21 on the basis of the received configuration information and selects the most appropriate update software…Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; Figs. 2 & 4, [0080 – 0081] The selection unit 35 selects the update target software and the white list Z (60) on the basis of the status information 70 and transmits to the in-vehicle equipment 23 the instruction (policy) to update the software…FIG. 9 illustrates an example of the data configuration of the update instruction 80. The update instruction 80 (policy) includes data items including the name of the target software 81, the name of the ECU 82, and the update software entity 83…; Figs. 2 & 12, [0098] The in-vehicle equipment 23 includes… an update software application unit 20 …; [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…), and the installation policy comprises respective update installation instructions relating to the compatibility of the one or more ECUs (Kotani; Fig. 2, [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; Figs. 2 & 4, [0080 – 0081] The selection unit 35 selects the update target software and the white list Z (60) on the basis of the status information 70 and transmits to the in-vehicle equipment 23 the instruction (policy) to update the software…FIG. 9 illustrates an example of the data configuration of the update instruction 80. The update instruction 80 (policy) includes data items including the name of the target software 81, the name of the ECU 82, and the update software entity 83…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…); 
prepare the first update for the one or more ECUs in compliance with the policy (Kotani; Figs. 2 & 3; [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; [0053] … Then, the update server 22 transmits the selected update software to the automobile 21 (S103). The automobile 21, when receiving the update software, performs processing of installing the software…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…); and 
send the policy and the first update to the remote network for updating the one or more ECUs in the remote network (Kotani; Figs. 2 & 3; [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; [0053] … Then, the update server 22 transmits the selected update software to the automobile 21 (S103). The automobile 21, when receiving the update software, performs processing of installing the software…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…)

Claim 6
Kotani also teaches provide error handling information for the first update, wherein the error handling information comprises error handling configuration information in event of an error occurring during the update of the one or more ECUs, and wherein the error handling configuration information comprises rollback procedures Then, the update server 22 transmits a final instruction to the automobile 21 on the basis of the success or failure of the update of the software (S105). In the final instruction, the instruction for validating the update content is given when it is decided that the processing of installing the update software has been performed normally. On the other hand, in the final instruction, the instruction for rollback is given to the automobile 21 when it is decided that the processing of installing the update software has not been performed normally…)

Claim 9
Kotani teaches a system for a remote network in a vehicle comprising vehicle and a server, wherein the vehicle comprises a plurality of electronic control units (ECUs) (Kotani; [0046] In FIG. 2, an update system 20 includes an automobile 21 and an update server 22. The automobile 21 includes in-vehicle equipment 23 (remote network) and an ECU 24A, an ECU 24B, and an ECU 24C…), and the vehicle is configured to: 
send context information to the server, the context information comprises compatibility of the plurality of ECUs (Kotani; Figs. 2 & 3, [0053] First, the update server 22 transmits to the automobile 21 the request to acquire the configuration information of the ECU 24 (S101). The automobile 21, when receiving the request to acquire the configuration information, collects the configuration information (context information) from each ECU 24 and transmits to the update server 22 the collected configuration information (S102)…; [0047] The in-vehicle equipment 23 (remote network) is equipment which allows for information communications with the update server 22 via a network… The in-vehicle equipment 23 further collects configuration information that indicates a state of software operating at each ECU, and transmits the configuration information to the update server 22…), and the compatibility of the plurality of ECUs indicates whether each ECU is compatible individually with an update (Kotani; Figs. 2 & 3, [0053] …The update server 22, when receiving the configuration information, decides whether or not the software may be updated on the basis of the received configuration information. When deciding that the software may be updated, the update server 22 selects the update software and calculates the white list in which values of the configuration information of each unit of software are stored when applying the selected software has succeeded. Then, the update server 22 transmits the selected update software to the automobile 21 (S103)…; [0049] …The update server 22 grasps a state of each ECU 24 of the automobile 21 on the basis of the received configuration information and selects the most appropriate update software…), the configuration information of each ECU is used to select its software update [Wingdings font/0xE0] the configuration information indicates compatibility with an update;
receive, from the server, a first update for one or more ECUs of the plurality of ECUs and a policy for governing the first update, wherein the policy is formulated based on the context information, the policy comprises an installation policy (Kotani; Fig. 2, [0049] …The update server 22 grasps a state of each ECU 24 of the automobile 21 on the basis of the received configuration information and selects the most appropriate update software…Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; Figs. 2 & 4, [0080 – 0081] The selection unit 35 selects the update target software and the white list Z (60) on the basis of the status information 70 and transmits to the in-vehicle equipment 23 the instruction (policy) to update the software…FIG. 9 illustrates an example of the data configuration of the update instruction 80. The update instruction 80 (policy) includes data items including the name of the target software 81, the name of the ECU 82, and the update software entity 83…; Figs. 2 & 12, [0098] The in-vehicle equipment 23 includes… an update software application unit 20 …; [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…), and the installation policy comprises respective update installation instructions relating to the compatibility of the one or more ECUs (Kotani; Fig. 2, [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; Figs. 2 & 4, [0080 – 0081] The selection unit 35 selects the update target software and the white list Z (60) on the basis of the status information 70 and transmits to the in-vehicle equipment 23 the instruction (policy) to update the software…FIG. 9 illustrates an example of the data configuration of the update instruction 80. The update instruction 80 (policy) includes data items including the name of the target software 81, the name of the ECU 82, and the update software entity 83…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…); 
implement the first update according to the policy governing the first update, for the one or more controllers included in the group of controllers in the remote network (Kotani; Figs. 2 & 3; [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; [0053] … Then, the update server 22 transmits the selected update software to the automobile 21 (S103). The automobile 21, when receiving the update software, performs processing of installing the software…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…)

Claim 10
Kotani also teaches provide error handling information for the first update, wherein the error handling information comprises error handling configuration information in event of an error occurring during the update of the one or more ECUs, and wherein the error handling configuration information comprises rollback procedures Then, the update server 22 transmits a final instruction to the automobile 21 on the basis of the success or failure of the update of the software (S105). In the final instruction, the instruction for validating the update content is given when it is decided that the processing of installing the update software has been performed normally. On the other hand, in the final instruction, the instruction for rollback is given to the automobile 21 when it is decided that the processing of installing the update software has not been performed normally…)

Claim 22
This is a method version of the rejected server version in claim 1; therefore, it is rejected for the same reasons.

Claim 26
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 27
Kotani teaches a vehicle comprising: 
a memory storing instructions; and 
a processor coupled to the memory (Kotani; Fig. 2, [0046] … The automobile 21 includes in-vehicle equipment 23 and an ECU 24A, an ECU 24B, and an ECU 24C…; Fig. 18, [0151] The in-vehicle equipment 23 includes a CPU 501, a memory 502…), the processor configured to execute the instructions to: Response to Office Action dated May 4, 2022Application No. 17/025,932 July 8, 2022Attorney Docket No. HW750844 
send context information to a server (Kotani; Figs. 2 & 3, [0053] First, the update server 22 transmits to the automobile 21 the request to acquire the configuration information of the ECU 24 (S101). The automobile 21, when receiving the request to acquire the configuration information, collects the configuration information (context information) from each ECU 24 and transmits to the update server 22 the collected configuration information (S102)…; [0047] The in-vehicle equipment 23 (remote network) is equipment which allows for information communications with the update server 22 via a network… The in-vehicle equipment 23 further collects configuration information that indicates a state of software operating at each ECU, and transmits the configuration information to the update server 22…), wherein the context information comprises compatibility of a plurality of electronic control units (ECUs) (Kotani; Figs. 2 & 3, [0053] …The update server 22, when receiving the configuration information, decides whether or not the software may be updated on the basis of the received configuration information. When deciding that the software may be updated, the update server 22 selects the update software and calculates the white list in which values of the configuration information of each unit of software are stored when applying the selected software has succeeded. Then, the update server 22 transmits the selected update software to the automobile 21 (S103)…; [0049] …The update server 22 grasps a state of each ECU 24 of the automobile 21 on the basis of the received configuration information and selects the most appropriate update software…), the configuration information of each ECU is used to select its software update [Wingdings font/0xE0] the configuration information indicates compatibility with an update, and the compatibility of the plurality of ECUs indicates whether each ECU is compatible individually with an update (Kotani; Figs. 2 & 3, [0053] …The update server 22, when receiving the configuration information, decides whether or not the software may be updated on the basis of the received configuration information. When deciding that the software may be updated, the update server 22 selects the update software and calculates the white list in which values of the configuration information of each unit of software are stored when applying the selected software has succeeded. Then, the update server 22 transmits the selected update software to the automobile 21 (S103)…; [0049] …The update server 22 grasps a state of each ECU 24 of the automobile 21 on the basis of the received configuration information and selects the most appropriate update software…), the configuration information of each ECU is used to select its software update [Wingdings font/0xE0] the configuration information indicates compatibility with an update; 
receive, from the server, a first update for one or more ECUs of the plurality of ECUs and a policy for governing the first update, wherein the policy is formulated based on the context information, the policy comprises an installation policy (Kotani; Fig. 2, [0049] …The update server 22 grasps a state of each ECU 24 of the automobile 21 on the basis of the received configuration information and selects the most appropriate update software…Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; Figs. 2 & 4, [0080 – 0081] The selection unit 35 selects the update target software and the white list Z (60) on the basis of the status information 70 and transmits to the in-vehicle equipment 23 the instruction (policy) to update the software…FIG. 9 illustrates an example of the data configuration of the update instruction 80. The update instruction 80 (policy) includes data items including the name of the target software 81, the name of the ECU 82, and the update software entity 83…; Figs. 2 & 12, [0098] The in-vehicle equipment 23 includes… an update software application unit 20 …; [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…), and the installation policy comprises respective update installation instructions relating to the compatibility of the one or more ECUs (Kotani; Fig. 2, [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; Figs. 2 & 4, [0080 – 0081] The selection unit 35 selects the update target software and the white list Z (60) on the basis of the status information 70 and transmits to the in-vehicle equipment 23 the instruction (policy) to update the software…FIG. 9 illustrates an example of the data configuration of the update instruction 80. The update instruction 80 (policy) includes data items including the name of the target software 81, the name of the ECU 82, and the update software entity 83…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…); 
implement the first update according to the policy governing the first update, for the one or more controllers included in the group of controllers in the remote network (Kotani; Figs. 2 & 3; [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; [0053] … Then, the update server 22 transmits the selected update software to the automobile 21 (S103). The automobile 21, when receiving the update software, performs processing of installing the software…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…)

Claim 28
Kotani also teaches verify the policy to determine whether all or parts of the first update should be installed to the one or more ECUs (Kotani; Fig. 2, [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; Figs. 2 & 4, [0080 – 0081] The selection unit 35 selects the update target software and the white list Z (60) on the basis of the status information 70 and transmits to the in-vehicle equipment 23 the instruction (policy) to update the software…FIG. 9 illustrates an example of the data configuration of the update instruction 80. The update instruction 80 (policy) includes data items including the name of the target software 81, the name of the ECU 82, and the update software entity 83…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani in view of Malaspina et al. (Pub. No. US 2018/0357058 A1; hereinafter Malaspina.)

Claim 2
Kotani does not explicitly teach the context information further comprises compatibility between the plurality of ECUs, wherein the compatibility between the plurality of ECUs defines whether there are dependency relations in any sequence of updates of the plurality of ECUs and/or whether the plurality of ECUs are a homogenous group for atomic update or comprise a heterogeneous group.
However, Malaspina teaches the context information further comprises compatibility between the plurality of ECUs, wherein the compatibility between the plurality of ECUs defines whether there are dependency relations in any sequence of updates of the plurality of ECUs customer is able to create templates for storage on update server 120 that assist update server 120 in determining which versions of firmware updates need to be applied to each industrial component… For example, the customer may create a template instructing update server 120 that PLC 151 (ECU) must be updated sometime prior to (update sequence, compatibility) PLC 141 (ECU). Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement (update sequence, compatibility) is met … Further examples include, templates specifying a specific version of firmware to update to one or more PLCs, templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update (update sequence, compatibility) (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (update sequence, compatibility)… By processing all of this information, update server 120 is able to create a firmware update schedule for each industrial component specifying the version of firmware to be sent to each controller, and the order (update sequence, compatibility) in which the firmware is to be installed on each controller…; [0041] … However, in very complex systems, for a variety of reasons, it may be desired to have some controllers running previous versions of firmware other than the latest version (update sequence, compatibility). For example, interoperability issues may unexpectedly arise when the firmware for some controllers includes commands that other controllers do not yet recognize (update sequence, compatibility). Further, in some embodiments, firmware updates may need to be applied to various controllers in a specific order (update sequence, compatibility) to prevent conflicts as the controllers are updated.) 
Kotani and Malaspina are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Malaspina teachings into Kotani invention for rules/policies to have additional instructions which instruct a specific order ECUs should be updated to avoid interoperability issues and conflicts between controllers as suggested by Malaspina ([0041 & 0045].)

Claim 3
Kotani does not explicitly teach the installation policy further specifies update installation instructions relating to the compatibility between the one or more ECUs.
However, Malaspina teaches the installation policy further specifies update installation instructions relating to the compatibility between the one or more ECUs (Malaspina; Fig. 1, [0044 – 0048] …Update server 120 includes context information for each of the industrial components within the industrial automation environment. The customer is able to create templates for storage on update server 120 that assist update server 120 in determining which versions of firmware updates need to be applied to each industrial component… For example, the customer may create a template instructing update server 120 that PLC 151 (ECU) must be updated sometime prior to (update sequence, compatibility) PLC 141 (ECU). Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement (update sequence, compatibility) is met … Further examples include, templates specifying a specific version of firmware to update to one or more PLCs, templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update (update sequence, compatibility) (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (update sequence, compatibility)… By processing all of this information, update server 120 is able to create a firmware update schedule for each industrial component specifying the version of firmware to be sent to each controller, and the order (update sequence, compatibility) in which the firmware is to be installed on each controller…; [0041] … However, in very complex systems, for a variety of reasons, it may be desired to have some controllers running previous versions of firmware other than the latest version (update sequence, compatibility). For example, interoperability issues may unexpectedly arise when the firmware for some controllers includes commands that other controllers do not yet recognize (update sequence, compatibility). Further, in some embodiments, firmware updates may need to be applied to various controllers in a specific order (update sequence, compatibility) to prevent conflicts as the controllers are updated.) 
Kotani and Malaspina are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Malaspina teachings into Kotani invention for rules/policies to have additional instructions which instruct a specific order ECUs should be updated to avoid interoperability issues and conflicts between controllers as suggested by Malaspina ([0041 & 0045].)

Claim 23
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 24
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claims 4, 8, 19 – 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani in view of MOELLER et al. (Pub. No. 2016/0371077 A1; hereinafter Moeller; IDS filed on 12/09/2020.)

Claim 4
Kotani does not explicitly teach the policy further comprises installation criteria relating to parameters of the remote network, and the installation criteria comprises one or more of: a status of a system associated with the remote network, an available power supply, an available storage space, a connectivity of the remote network, a mobility of the remote network, or a velocity of the remote network.
However, Moeller teaches the policy further comprises installation criteria relating to parameters of the remote network, and the installation criteria comprises one or more of: a status of a system associated with the remote network, an available power supply,, a mobility of the remote network, (policy) may include ECU identification, ignition status (ignition on, ignition in accessory position, ignition key in, ignition key out) (status), battery voltage level (available power supply), transmission status (neutral, park) (status), engine status (on, off) (status), vehicle level, door status (locked, unlocked, open) (status), occupant status (status) (driver present, driver not present, passenger present, passenger not present), motion status (vehicle in motion, vehicle stopped) (mobility).)
Kotani and Moeller are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Moeller teachings into Kotani invention for rules/policies to have additional instructions which instruct ECUs to be updated when ECU and vehicle are in certain condition as suggested by Moeller ([0113 & 0149].)

Claim 8
Kotani does not explicitly teach the server is configured to send the policy and the first update for the one or more ECUs to the remote network together in a package.
However, Moeller teaches the server is configured to send the policy and the first update for the one or more ECUs to the remote network together in a package (Moeller; [0121] The update package downloaded to each vehicle 115 TCU 119 includes an Update Manager 121 that TCU 119 executes to validate an update flash memory image, validate an update rule set (policy), monitor each ECU 123 being updated, initiate each update, and report update status to Download Manager 105.)
Kotani and Moeller are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Moeller teachings into Kotani invention to allow policy and update to be sent in a package as suggested by Moeller ([0121].)

Claim 19
Kotani does not explicitly teach the context information further comprises at least one of information about: hardware of the one or more ECUs, a structure of the one or more ECUs, or a topology of the remote network.
However, Moeller teaches the context information further comprises at least one of information about: hardware of the one or more ECUs, open a window that includes fields for the ECU Type name, supplier, part number and CAN identification…; 
Fig. 8, [0139] Alternatively, a search may be made for all vehicles that include ECUs from a particular manufacturer by clicking on Manufacturers button 203d…)
Kotani and Moeller are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Moeller teachings into Kotani invention to allow the context information to also include additional information about ECUs as suggested by Moeller ([0137 – 0139].)

Claim 20
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 21
This limitation is already discussed in claim 19; therefore, it is rejected for the same reasons.

Claim 25
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani in view of Malaspina.

Claim 13
Kotani teaches a method for updating ECUs in a network of a vehicle (Kotani; [0046] In FIG. 2, an update system 20 includes an automobile 21 and an update server 22. The automobile 21 includes in-vehicle equipment 23 (remote network) and an ECU 24A, an ECU 24B, and an ECU 24C…), the method comprising: 
receiving context information from the network of the vehicle, wherein the context information comprises compatibility between a plurality of electronic control units (ECUs) of the vehicle (Kotani; Figs. 2 & 3, [0053] First, the update server 22 transmits to the automobile 21 the request to acquire the configuration information of the ECU 24 (S101). The automobile 21, when receiving the request to acquire the configuration information, collects the configuration information (context information) from each ECU 24 and transmits to the update server 22 the collected configuration information (S102)…; [0047] The in-vehicle equipment 23 (remote network) is equipment which allows for information communications with the update server 22 via a network… The in-vehicle equipment 23 further collects configuration information that indicates a state of software operating at each ECU, and transmits the configuration information to the update server 22…), [; 
formulating a policy [ (Kotani; Fig. 2, [0049] …The update server 22 grasps a state of each ECU 24 of the automobile 21 on the basis of the received configuration information and selects the most appropriate update software…Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; Figs. 2 & 4, [0080 – 0081] The selection unit 35 selects the update target software and the white list Z (60) on the basis of the status information 70 and transmits to the in-vehicle equipment 23 the instruction (policy) to update the software…FIG. 9 illustrates an example of the data configuration of the update instruction 80. The update instruction 80 (policy) includes data items including the name of the target software 81, the name of the ECU 82, and the update software entity 83…; Figs. 2 & 12, [0098] The in-vehicle equipment 23 includes… an update software application unit 20 …; [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…);
preparing an update for the one or more ECUs in compliance with the policy (Kotani; Figs. 2 & 3; [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; [0053] … Then, the update server 22 transmits the selected update software to the automobile 21 (S103). The automobile 21, when receiving the update software, performs processing of installing the software…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…); and 
sending the policy and the update to the vehicle for updating the one or more ECUs (Kotani; Figs. 2 & 3; [0049] …Then, the update server 22 transmits to the in-vehicle equipment 23 the instruction (policy) for applying the selected update software…; [0053] … Then, the update server 22 transmits the selected update software to the automobile 21 (S103). The automobile 21, when receiving the update software, performs processing of installing the software…; Figs. 2 & 12, [0105] The update software application unit 204 receives the update instruction 80 of the software from the update server 22, and instructs each ECU 24 for which the instruction has been given by the update instruction 80 (policy) to update the software…)
But, Kotani does not explicitly teach the compatibility between the plurality of ECUs defines whether there are dependency relations in any sequence of updates of the plurality of ECUs; formulating a policy comprising update installation parameters relating to the compatibility between one or more ECUs of the plurality of ECUs.
However, Malaspina teaches 
the compatibility between the plurality of ECUs defines whether there are dependency relations in any sequence of updates of the plurality of ECUs (Malaspina; Fig. 1, [0044 – 0048] …Update server 120 includes context information for each of the industrial components within the industrial automation environment. The customer is able to create templates for storage on update server 120 that assist update server 120 in determining which versions of firmware updates need to be applied to each industrial component… For example, the customer may create a template instructing update server 120 that PLC 151 (ECU) must be updated sometime prior to (update sequence, compatibility) PLC 141 (ECU). Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement (update sequence, compatibility) is met … Further examples include, templates specifying a specific version of firmware to update to one or more PLCs, templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update (update sequence, compatibility) (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (update sequence, compatibility)… By processing all of this information, update server 120 is able to create a firmware update schedule for each industrial component specifying the version of firmware to be sent to each controller, and the order (update sequence, compatibility) in which the firmware is to be installed on each controller…; [0041] … However, in very complex systems, for a variety of reasons, it may be desired to have some controllers running previous versions of firmware other than the latest version (update sequence, compatibility). For example, interoperability issues may unexpectedly arise when the firmware for some controllers includes commands that other controllers do not yet recognize (update sequence, compatibility). Further, in some embodiments, firmware updates may need to be applied to various controllers in a specific order (update sequence, compatibility) to prevent conflicts as the controllers are updated.) 
formulating a policy comprising update installation parameters relating to the compatibility between one or more ECUs of the plurality of ECUs (Malaspina; Fig. 1, [0044 – 0048] …Update server 120 includes context information for each of the industrial components within the industrial automation environment. The customer is able to create templates for storage on update server 120 that assist update server 120 in determining which versions of firmware updates need to be applied to each industrial component… For example, the customer may create a template instructing update server 120 that PLC 151 (ECU) must be updated sometime prior to (update sequence, compatibility) PLC 141 (ECU). Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement (update sequence, compatibility) is met … Further examples include, templates specifying a specific version of firmware to update to one or more PLCs, templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update (update sequence, compatibility) (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (update sequence, compatibility)… By processing all of this information, update server 120 is able to create a firmware update schedule for each industrial component specifying the version of firmware to be sent to each controller, and the order (update sequence, compatibility) in which the firmware is to be installed on each controller…; [0041] … However, in very complex systems, for a variety of reasons, it may be desired to have some controllers running previous versions of firmware other than the latest version (update sequence, compatibility). For example, interoperability issues may unexpectedly arise when the firmware for some controllers includes commands that other controllers do not yet recognize (update sequence, compatibility). Further, in some embodiments, firmware updates may need to be applied to various controllers in a specific order (update sequence, compatibility) to prevent conflicts as the controllers are updated.)
Kotani and Malaspina are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Malaspina teachings into Kotani invention for rules/policies to have additional instructions which instruct a specific order ECUs should be updated to avoid interoperability issues and conflicts between controllers as suggested by Malaspina ([0041 & 0045].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194